 BURGER KING RESTAURANTB. K. Restaurants Olean, Inc., d/b/a Burger KingRestaurant and Tina M. Richards and DianaM. Bigelow. Cases 3-CA-9235 and 3-CA-9291October 20, 1982SUPPLEMENTAL DECISION ANDORDERBY MEMBERS FANNING, JENKINS, ANDHUNTEROn September 29, 1980, the National Labor Re-lations Board issued a Decision and Order' in theabove-entitled proceeding in which the Board, interalia, ordered the Respondent to make whole cer-tain employees for any loss of pay suffered byreason of the Respondent's discrimination againstthem. On June 2, 1981, the United States Court ofAppeals for the Second Circuit entered its judg-ment enforcing the Board's Order, in relevant part.A controversy having arisen over the amount ofbackpay due under the Board's Order, as enforcedby the court, the Regional Director for Region 3,on February 4, 1982, issued and duly served on theRespondent a backpay specification and notice ofhearing, alleging the amounts of backpay due thediscriminatees under the Board's Order and notify-ing the Respondent that it should file a timelyanswer complying with the Board's Rules and Reg-ulations. Despite receiving two extensions of timewhich extended the due date for a timely answer toApril 21, 1982, 'the Respondent failed to file ananswer by that date.Thereafter, on July 16, 1982, counsel for theGeneral Counsel filed directly with the Board aMotion for Summary Judgment. Subsequently, onJuly 26, 1982, the Board issued an order transfer-ring the proceeding to the Board and a Notice ToShow Cause why the General Counsel's motionshould not be granted. On August 19, 1982, the Re-spondent filed an answer to the backpay specifica-tion, an affidavit in opposition to the Motion forSummary Judgment, and a request for reschedulingof the hearing, in which it denied the accuracy ofthe amount allowed in the specification for discri-minatee Diana M. Bigelow. Thereafter, counsel forthe General Counsel filed a motion to strike theRespondent's answer, its opposition, and its re-quest. The Respondent filed an "Opposition toMotion to Strike and Requests for Subponae [sic]and for Freedom of Information Act Disclosures,"2252 NLRB 465.' Sec. t02.117(cXl) of the Board's Rules and Regulations, Series 8, asamended, requires that requests for documents held by a regional officebe directed to that office. Since the documents requested by the Re-spondent apparently are held by Region 3, we have referred the Re-spondent's request to the Regional Director for Region 3, in accordancewith the provisions of Sec. 102.117(cXI).265 NLRB No. 22and the General Counsel filed a response to theRespondent's opposition to the motion to strike.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions, Series 8, as amended, provides in pertinentpart, as follows:(a) ...The respondent shall, within 15 daysfrom the service of the specification, if any,file an answer thereto ....* * * * e(c) ... If the respondent fails to file anyanswer to the specification within the timeprescribed by this section, the Board may,either with or without taking evidence in sup-port of the allegations of the specification andwithout notice to the respondent, find thespecification to be true and enter such order asmay be appropriate.The backpay specification, issued and served onthe Respondent on or about February 4, 1982, spe-cifically states that the Respondent shall, within 15days from the date of the specification, file withthe Regional Director for Region 3 an answer tothe specification and that, if the answer fails todeny the allegations of the specification in themanner required under the Board's Rules and Reg-ulations and the failure to do so is not adequatelyexplained, such allegations shall be deemed to beadmitted to be true and the Respondent shall beprecluded from introducing any evidence contro-verting them. According to the uncontroverted al-legations of the Motion for Summary Judgment, onFebruary 24, 1982, the Respondent requested a 30-day extension of time within which to file itsanswer. The Regional Director issued an order onFebruary 25, 1982, extending the Respondent'stime to file an answer to March 29, 1982. The Re-spondent requested a second 30-day extension oftime on March 31, 1982. On April 2, 1982, the Re-gional Director issued an order granting the Re-spondent a further extension of time to April 21,1982, and noting that failure to file an answer bythat date would result in the filing of a motion forsummary judgment with the Board. On April 27,1982, the Respondent notified the Regional Officethat it was "withdrawing" its "appeal" with regardto Bigelow and would pay backpay to Bigelow and175 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe other discriminatee, Richards. It further pro-posed that it pay Bigelow at the rate of $200 perweek since, it asserted, it could not afford to makeone lump-sum payment. On April 29, 1982, the Re-gional Office requested financial information tosubstantiate the Respondent's asserted inability tomake a lump-sum payment to Bigelow. As of July16, 1982, the date of the Motion for SummaryJudgment, the Respondent had made no payments.to Bigelow,3had not responded to the RegionalOffice's request for financial information, had notfiled an answer denying the specification with re-spect to Bigelow, and had not proffered an expla-nation for these failures.As noted above, the Respondent filed an answerwith the Board on August 19, 1982, nearly 4months after the expiration of the last extension .oftime.4The Respondent did not advance an expla-nation for its failure to file a timely answer.5' In the Motion for Summary Judgment, counsel for the GeneralCounsel states that the other discriminatee, Tins M. Richards, has re-ceived the total amount of backpay due her.4 The Respondent has submitted with its answer the affidavit of one ofits officials which alleges that Bigelow was observed working at a restau-rant during one quarter for which she has claimed no interim earnings.We note that the affidavit itself states that this information was known tothe official in late 1979, more than 2 years prior to the issuance of thebackpay specification. Thus, the matter raised in the answer is neithernewly discovered nor previously unavailable evidence.I In its opposition to the General Counsel's motion to strike, the Re-spondent asserts, for the first time herein, that it failed to file a timelyanswer because it had notified the Regional Office informally that it dis-puted the specification as it related to Bigelow and that it was seekinglegal counsel with experience before the Board. These assertions do notadequately explain or justify the Respondent's failure to file a timelyanswer. In addition, we note that, according to the uncontroverted alle-Therefore, in accordance with the rule set forthabove, the allegations of the specification aredeemed to be admitted as true and are so found bythe Board without the taking of evidence in sup-port of the said allegations.6Accordingly, the Board concludes that the netbackpay due discriminatee Diana M. Bigelow is asstated in the computations of the specification, andorders that payment thereof be made by the Re-spondent to her.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,B. K. Restaurants Olean, Inc., d/b/a Burger KingRestaurant, Olean, New York, its officers, agents,successors, and assigns, shall make whole Diana M.Bigelow, by payment to her of $9,737, plus interestthereon to be computed in the manner prescribedin Florida Steel Corporation,' 231 NLRB 651(1977),7 until payment of all backpay due is made,less tax withholdings required by Federal and statelaws.gations of the Motion for Summary Judgment, the Respondent withdrewany dispute as to Bigelow's backpay by its letter of April 27, 1982, andthat the Respondent was represented by counsel throughout the periodduring which a timely answer could have been filed.' In view of our decision herein, we find it unnecessary to pas uponthe General Counsel's motion to strike.7 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).176